Case 2:20-cv-11287-AB-AGR Document 29 Filed 06/18/21 Page 1 of 2 Page ID #:127




   1
       STEPHEN M. LOBBIN
       sml@smlavvocati.com
   2   SML AVVOCATI P.C.
   3
       888 Prospect Street, Suite 200
       San Diego, California 92037
   4   (949) 636-1391 (Phone)
   5
       Attorney(s) for Plaintiff Display Technologies, LLC
   6

   7
                       IN THE UNITED STATES DISTRICT COURT
   8                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
   9

  10
        DISPLAY TECHNOLOGIES, LLC,                    CASE NO.: 2:20-cv-11287-AB-AGR

  11                       Plaintiff,
                                                     JOINT STIPULATION AND
  12    v.                                           ORDER OF DISMISSAL WITH
  13                                                 PREJUDICE
        PAEDAE, INC. d/b/a GIMBAL,
  14
                           Defendant.
  15

  16

  17
             Plaintiff Display Technologies, LLC, and Defendant PaeDae, Inc. d/b/a Gimbal,
  18
       by their respective undersigned counsel, hereby STIPULATE and AGREE as follows:
  19
             1.     All claims asserted by the Plaintiff in this Action are dismissed with
  20
       prejudice and all counterclaims asserted by the Defendant in this Action are dismissed
  21
       without prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii);
  22
             2.     Each party shall bear its own costs and attorneys’ fees with respect to the
  23
       matters dismissed hereby;
  24
             This Stipulation and Order shall finally resolve the Action between the parties.
  25

  26

  27

  28

                                                 1
                      JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
Case 2:20-cv-11287-AB-AGR Document 29 Filed 06/18/21 Page 2 of 2 Page ID #:128




   1   Dated: June 18, 2021                Respectfully submitted,
   2
                                           /s/Stephen M. Lobbin
   3                                       Stephen M. Lobbin
   4
                                           sml@smlavvocati.com
                                           SML AVVOCATI P.C.
   5                                       888 Prospect Street, Suite 200
   6                                       San Diego, California 92037
                                           (949) 636-1391 (Phone)
   7

   8                                       Attorney(s) for Plaintiff Display
                                           Technologies, LLC
   9

  10                                        FISH & RICHARDSON P.C.

  11                                        By: /s/Ricardo Bonilla
  12                                        Ricardo Bonilla
                                            COUNSEL FOR DEFENDANT
  13                                        PAEDAE, INC. d/b/a GIMBAL
  14

  15
                                CERTIFICATE OF SERVICE

  16          I hereby certify that on June 18, 2021, I electronically filed the above
  17
       document(s) with the Clerk of Court using CM/ECF which will send electronic
       notification of such filing(s) to all registered counsel.
  18

  19                                              /s/Stephen M. Lobbin
                                                  Stephen M. Lobbin
  20

  21

  22   SO ORDERED this _____ day of _______________, 2021.
  23

  24                                 _______________________________________
  25                                 UNITED STATES DISTRICT JUDGE

  26

  27

  28

                                                2
                     JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
